In re State of Louisiana and Alvin Leonard; — filing joint motion for clarification of this Court’s Order dated June 29,1992, 600 So.2d 670; Parish of Jefferson, 24th Judicial District Court, No. 91-1425; Fifth Circuit Court of Appeal, No. 92-KW-0591.
The “Joint Motion for Clarification” is granted in part and otherwise denied. This Court’s order of June 29, 1992, directing the district court to rule on the admissibility of evidence of other robberies “during and in the context of trial” requires the trial judge to rule on the admissibility of the tendered evidence during the trial at the time it is tendered, as he ordinarily does. He may fairly then determine, in accordance with La.Code of Evidence art. 403 “if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, or waste of time.”